DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.

Status of the Claims
3.	This action is in response to the amendments filed 10 February 2022, which were entered with the request for continued examination filed 10 March,  in which claim 1 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-5 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
	Claim 1 (upon which claims 2-5 depend) is amended to recite a second plate “being independently movable with respect to the first plate.”  Applicant has provided no citation of support for this amendment.
	A review of the specification yields no teaching of a “movable” or “independent” second plate.  In addition, while the specification shows the magnet being slidable via back and forth movement (e.g., Figure 4) the broadly claimed “independently movable” plate encompasses movement other that back and forth sliding (i.e., compression, movement to narrow the gap, etc.)  Thus, the cited amendments constitute new matter.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




9.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kirakossian et al (U.S. Patent Application Publication No. US 2009/0325192 A1, published 31 December 2009), Tajima (U.S. Patent Application Publication No. US 2012/0329124 A1, published 27 December 2012), and Ohashi (PCT International Patent Application Publication No. WO 2015/177933 A1, published 26 November 2015: citations are from the National Stage [U.S. Patent Application Publication No. US 2017/0152509 A1, published 1 June 2017]; the National Stage is deemed an English language translation of the PCT).
	Regarding claim 1, Kirakossian et al devices comprising a mixture of solid phase coated with receptors selectively bindable to targets in a biological sample and movable with response to magnetic forces substrates, in the form of antibody coated magnetic particles in a gap, in the form of a sample chamber (paragraph 0097).  Kirakossian et al teach the gap (i.e., chamber) has a first (i.e., the inner top) side and a second (i.e., the inner bottom) side and further teach the bottom portion 502 of the chamber is independently movable (i.e., compressible) with respect to the top (i.e., a first side of a first component) of the chamber, and that the bottom (i.e., second) side of the second (i.e., bottom) portion of the chamber is adjacent magnetic force generator 108 (Figures 5a and 5b and paragraphs 0077-0078).  Kirakossian et al further teach the device has the added advantage of allowing simple and rapid assays for measure analyte concentration (Abstract).  Thus, Kirakossian et al teach the known techniques discussed above.  
	Kirakossian et al do not teach the claimed mixture of receptor-bound and receptor-free particles.
However, Tajima teaches devices comprising a mixture comprising a plurality of solid phase substrates responsive to a magnetic force and having affinity for a target molecule (magnetic carriers (MC)) and a plurality of particles (treatment promoting particles (TPM)) wherein the mixture is exposed to a magnetic field, the particles facilitate aggregation and disaggregation (paragraph 0012-0018), and that the mixture has the added advantage of creating a greater magnetic flux to facilitate capture of the target-specific particles (paragraph 0016).  Thus, Tajima teaches the known techni1ues discussed above.
Kirakossian et al teach the only the bottom portion of the chamber is flexible (paragraph 0078); thus, the bottom portion is a “plate” as it is a flat substrate (e.g., Figures 5a and 5b) made of a different (i.e., flexible) material than the rest of the gap-forming chamber. However, neither Kirakossian et al nor Tajima teach the top portion is a “plate”.
However, Ohashi teaches devices comprising a mixture of target specific magnetic particles (paragraphs 0030-0033) and a magnetic body (paragraphs 0034-0040) forming an aggregate within a gap, in the form of a container (paragraph 0023).  Ohashi further teaches the chamber is made of opposing plates, in the form of a mated structure of a flat board attached to the top surface of another flat board (paragraph 0023), and that a magnetic force breaks aggregate state to disperse the magnetic particles as the particles are transferred between solutions through a gel, preferably an oil gel (paragraph 0060), the magnet functions to aggregate and disperse the particles in sequential fluids (e.g. Fig. 2 and paragraphs 0066-0079).   Ohashi also teaches the devices have the added advantage of allowing micro liquid procedures (paragraph 0023).  Thus, Ohashi teaches the known techniques discussed above.
In addition, it is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claim (e.g., binding to targets, causing travel and disaggregation) fail to define additional structural elements of the claimed device.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
It is also noted that any limitations regarding the sample and/or targets are non0limiting, as the sample and targets are not actually part of the claimed device.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kirakossian et al, Tajima, and Ohashi to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantages of:
Allowing simple and rapid assays for measure analyte concentration as explicitly taught by Kirakossian et al (Abstract);
Creating a greater magnetic flux to facilitate capture of the target-specific particles as explicitly taught by Tajima (paragraph 0016); and
  Allowing micro liquid procedures as explicitly taught by Ohashi (paragraph 0023).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in structures useful for manipulating magnetic particles.
Regarding claim 2, the device of claim 1 is discussed above.  Ohashi teaches the magnetic solid body particles are larger than the target-specific particles (paragraph 0018). Tajima teaches the TPM are larger than the MC (paragraph 0018).
	Regarding claim 4, the device of claim 1 is discussed above.  Kirakossian et al teach the receptor coated particles are magnetic beads (paragraph 0094).  Ohashi also teaches the target-specific particles are magnetic beads (paragraph 0033). 
Regarding claim 5, the device of claim 1 is discussed above.  Ohashi teaches the magnetic solid body particles are spherical (paragraph 0032). Tajima teaches the TPM are generally spherical (e.g. originally filed claims 1-2, Fig. 11 and related text).
In addition, the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed “generally spherical” particles are an obvious variant of the particles of the cited prior art.  See MPEP 2144.04 [R-6] IV B.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
10.	Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Kirakossian et al (U.S. Patent Application Publication No. US 2009/0325192 A1, published 31 December 2009), Tajima (U.S. Patent Application Publication No. US 2012/0329124 A1, published 27 December 2012), and Ohashi (PCT International Patent Application Publication No. WO 2015/177933 A1, published 26 November 2015: citations are from the National Stage [U.S. Patent Application Publication No. US 2017/0152509 A1, published 1 June 2017]; the National Stage is deemed an English language translation of the PCT) as applied to claim 1, and further in view of Kelso et al (U.S. Patent Application Publication No. US 2009/0246782 A1, published 1 October 2009).
Regarding claim 3, the device of claim 1 is discussed above in Section 9.  
Kirakossian et al teach coated magnetic particles (paragraph 0094), as do Ohashi  (paragraph 0033) and Tajima (paragraph 0019).
None of the cited the references teach the coating is magnetic.  
However, Kelso et al teach devices for magnetic particle manipulation (paragraph 0013), which utilize SPHEROtm magnetic particles having a magnetic (i.e., iron oxide) coating, and which have the added advantage of being commercially available  (paragraph 0218).  Thus, Kelso et al known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kelso et al with the device of Kirakossian et al, Tajima, and Ohashi to arrive at the instantly claimed device with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a device having the added advantage utilizing commercially available particles as explicitly taught by Kelso et al (paragraph 0218).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kelso et al could have been combined with Kirakossian et al, Tajima, and Ohashi with predictable results because the known techniques of the Kelso et al predictably result in reliable magnetic particles.

Response to Arguments
11.	Applcaint’s arguments have been considered but are moot in view of the new rejections necessitated by the amendments.

Conclusion
12.	No claim is allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634